Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with James E. Zeszutek (Reg. No. 72,595) on 02/10/2021.
The application has been amended as follows: 
Claim 1 (Currently Amended)
A system, comprising:
a memory device; and
a processing device coupled to the memory device to perform operations comprising:
determining, using an adaptive algorithm, an estimated magnitude of a control signal associated with a control measure based on a magnitude of a signal from a sensor;
determining, using the adaptive algorithm, an estimated operating temperature based on a magnitude of the control signal;
determining a change magnitude of the control signal based on a difference between the magnitude of the signal from the sensor and a threshold operating temperature; 
determining, using the adaptive algorithm, a throttle rate at which to apply the control signal based on the change magnitude of the control signal; and
applying the change magnitude of the control signal to the memory device at the determined throttle rate.

REASONS FOR ALLOWANCE
Shin et al. (US 20180349243 A1) teaches a system for controlling the temperature of storage device by taking consideration storage device’s external operating temperature measured using network of sensors and compared to a critical temperature. When the measured temperature goes above critical temperature a change in magnitude of the control measure is determined and applied at a throttling rate to control the temperature. However Shin et al. does not teach estimating a control signal based on measured signal from the sensor and estimating operating temperature based on control signal.
Hensley et al. (US 20130110307 A1) teaches a system for controlling the temperature of a computing device by controlling the fan speed. Fan speed control signal is used to estimate the operating temperature of the computing device. If the operating temperature is above a threshold a new fan speed is determined and applied to control the computing device’s temperature. 
Together neither in combination nor individually Shin et al. and Hensley et al. teach a system, comprising: a memory device; and a processing device coupled to the memory device to perform operations comprising: determining, using an adaptive algorithm, an estimated magnitude of a control signal associated with a control measure based on a magnitude of a signal from a sensor; determining, using the adaptive algorithm, an estimated operating temperature based on a magnitude of the control signal; determining a change magnitude of the control signal based on a difference 
applying the change magnitude of the control signal to the memory device at the determined throttle rate.
	Also together neither in combination nor individually Shin et al. and Hensley et al. teach a system, comprising: a memory device; and a processing device coupled to the memory device to perform operations comprising: identifying a signal from a sensor that is responsive to a change in a control signal associated with a control measure;
determining a time delay between the change in the control signal and a change in the signal from the sensor resulting from the change in the control signal; determining an estimated magnitude of the control signal based on the signal from the sensor;
determining a change magnitude of the control signal; and throttling the change magnitude of the control signal based on a bandwidth associated with a performance mode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365.  The examiner can normally be reached on M and Th 7:00am - 3:00pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 2115   


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115